PER CURIAM.
In these consolidated proceedings, Kent J. Ashton filed two petitions for review of final agency decisions issued by the Associate Administrator for Airports for the Federal Aviation Administration. We have reviewed Ashton’s arguments, the record, and the orders issued by the Director, Office of Airport Safety and Standards, and the Associate Administrator and find no reversible error. Accordingly, we deny the petitions for review. We deny motions to strike informal briefs and grant Ashton’s motion to file a corrected informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED.